

117 SJ 8 IS: Providing for the appointment of Barbara M. Barrett as a citizen regent of the Board of Regents of the Smithsonian Institution.
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA117th CONGRESS1st SessionS. J. RES. 8IN THE SENATE OF THE UNITED STATESFebruary 23, 2021Mr. Leahy (for himself and Mr. Boozman) introduced the following joint resolution; which was read twice and referred to the Committee on Rules and AdministrationJOINT RESOLUTIONProviding for the appointment of Barbara M. Barrett as a citizen regent of the Board of Regents of the Smithsonian Institution.That, in accordance with section 5581 of the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of David M. Rubenstein of Maryland on May 7, 2021, is filled by the appointment of Barbara M. Barrett of Arizona. The appointment is for a term of 1,912 days, beginning on May 8, 2021, or the date of the enactment of this joint resolution, whichever occurs later. 